Case 2:20-cv-10949-LVP-PTM ECF No. 88, PageID.2915 Filed 05/15/20 Page 1 of 22




                    UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DISTRICT


JAMAAL CAMERON; RICHARD BRIGGS;
RAJ LEE; MICHAEL CAMERON; MATTHEW
SAUNDERS, individually and on behalf of all
others similarly situated,
                                                   Case 2:20-cv-10949-LVP-MJH
      Plaintiffs,
v.

MICHAEL BOUCHARD, in his official capacity
as Sheriff of Oakland County; CURTIS D. CHILDS,
in his official capacity as Commander of Corrective
Services; OAKLAND COUNTY, MICHIGAN,

     Defendants.
_________________________________________________________________

    DEFENDANTS' ANSWER TO PETITION FOR WRIT OF HABEAS
  CORPUS AND COMPLAINT FOR INJUNCTIVE AND DECLARATORY
             RELIEF AND AFFIRMATIVE DEFENSES

      NOW COME Defendants, MICHAEL BOUCHARD, CURTIS D. CHILDS and

OAKLAND COUNTY, by and through their attorneys, POTTER, DeAGOSTINO,

O'DEA & CLARK, and for their Answer to Petition for Writ of Habeas Corpus and

Complaint for Injunctive and Declaratory Relief, hereby state as follows:

      1.     Defendants lack sufficient information or knowledge upon which to

admit the allegations contained therein and therefore deny same.
Case 2:20-cv-10949-LVP-PTM ECF No. 88, PageID.2916 Filed 05/15/20 Page 2 of 22




      2.       In answer to paragraph 2, denied as untrue with regard to the Oakland

County Jail.

      3.       In answer to paragraph 3, denied as untrue with regard to the Oakland

County Jail.

      4.       In answer to paragraph 4, denied as untrue with regard to the Oakland

County Jail.

      5.       Defendants deny the allegations contained therein for the reason they are

untrue.

      6.       Defendants deny the allegations contained therein for the reason they are

untrue.

      7.       Defendants deny the allegations contained therein for the reason they are

untrue.

      8.       No answer is required of Defendants.

                           JURISDICTION AND VENUE

      9.       Defendants lack sufficient information or knowledge upon which to

admit the allegations contained therein and therefore deny same.

      10.      Defendants lack sufficient information or knowledge upon which to

admit the allegations contained therein and therefore deny same.




                                            2
Case 2:20-cv-10949-LVP-PTM ECF No. 88, PageID.2917 Filed 05/15/20 Page 3 of 22




                                    PARTIES

      11.   Defendants deny the allegations contained therein for the reason they are

untrue.

      12.   Defendants lack sufficient information or knowledge upon which to

admit the allegations contained therein and therefore deny same.

      13.   Defendants deny the allegations contained therein for the reason they are

untrue.

      14.   Defendants deny the allegations contained therein for the reason they are

untrue.

      15.   Defendants deny the allegations contained therein for the reason they are

untrue.

      16.   Defendants deny the allegations contained therein for the reason they are

untrue.

      17.   Defendants admit the allegations contained therein.

      18.   Defendants deny the allegations contained therein for the reason they are

untrue.

  THE GRAVE RISK OF HARM POSED BY THE COVID-19 PANDEMIC
            REQUIRES AN EMERGENCY RESPONSE

      19.   Defendants lack sufficient information or knowledge upon which to

admit the allegations contained therein and therefore deny same.

                                         3
Case 2:20-cv-10949-LVP-PTM ECF No. 88, PageID.2918 Filed 05/15/20 Page 4 of 22




      20.   Defendants lack sufficient information or knowledge upon which to

admit the allegations contained therein and therefore deny same.

      21.   Defendants lack sufficient information or knowledge upon which to

admit the allegations contained therein and therefore deny same.

      22.   Defendants lack sufficient information or knowledge upon which to

admit the allegations contained therein and therefore deny same.

      23.   Defendants lack sufficient information or knowledge upon which to

admit the allegations contained therein and therefore deny same.

      24.   Defendants lack sufficient information or knowledge upon which to

admit the allegations contained therein and therefore deny same.

      25.   Defendants lack sufficient information or knowledge upon which to

admit the allegations contained therein and therefore deny same.

      26.   Defendants lack sufficient information or knowledge upon which to

admit the allegations contained therein and therefore deny same.

      27.   Defendants lack sufficient information or knowledge upon which to

admit the allegations contained therein and therefore deny same.

      28.   Defendants lack sufficient information or knowledge upon which to

admit the allegations contained therein and therefore deny same.




                                        4
Case 2:20-cv-10949-LVP-PTM ECF No. 88, PageID.2919 Filed 05/15/20 Page 5 of 22




      29.      Defendants lack sufficient information or knowledge upon which to

admit the allegations contained therein and therefore deny same.

      30.      Defendants lack sufficient information or knowledge upon which to

admit the allegations contained therein and therefore deny same.

   INCARCERATED PEOPLE AND CORRECTIONAL STAFF ARE AT
      HEIGHTENED RISK DURING THE COVID-19 PANDEMIC

      31.      Defendants lack sufficient information or knowledge upon which to

admit the allegations contained therein and therefore deny same.

      32.      Defendants lack sufficient information or knowledge upon which to

admit the allegations contained therein and therefore deny same.

      33.      In answer to paragraph 33, denied as untrue with regard to the Oakland

County Jail.

      34.      Defendants lack sufficient information or knowledge upon which to

admit the allegations contained therein and therefore deny same.

      35.      Defendants lack sufficient information or knowledge upon which to

admit the allegations contained therein and therefore deny same.

      36.      Defendants admit the allegations contained therein.

      37.      Defendants lack sufficient information or knowledge upon which to

admit the allegations contained therein and therefore deny same.



                                           5
Case 2:20-cv-10949-LVP-PTM ECF No. 88, PageID.2920 Filed 05/15/20 Page 6 of 22




      38.   Defendants lack sufficient information or knowledge upon which to

admit the allegations contained therein and therefore deny same.

      39.   Defendants lack sufficient information or knowledge upon which to

admit the allegations contained therein and therefore deny same.

      40.   Defendants lack sufficient information or knowledge upon which to

admit the allegations contained therein and therefore deny same.

      41.   Defendants lack sufficient information or knowledge upon which to

admit the allegations contained therein and therefore deny same.

      42.   Defendants lack sufficient information or knowledge upon which to

admit the allegations contained therein and therefore deny same.

      43.   Defendants lack sufficient information or knowledge upon which to

admit the allegations contained therein and therefore deny same.

      44.   Defendants lack sufficient information or knowledge upon which to

admit the allegations contained therein and therefore deny same.

      45.   Defendants admit the allegations contained therein.

      46.   Defendants lack sufficient information or knowledge upon which to

admit the allegations contained therein and therefore deny same.

      47.   Defendants admit the allegations contained therein.

      48.   Defendants admit the allegations contained therein.


                                        6
Case 2:20-cv-10949-LVP-PTM ECF No. 88, PageID.2921 Filed 05/15/20 Page 7 of 22




 THE COVID-19 PANDEMIC HAS REACHED OAKLAND COUNTY AND
  SWIFT ACTION IS NEEDED TO PREVENT A MASS OUTBREAK IN
                         THE JAIL

      49.   Defendants lack sufficient information or knowledge upon which to

admit the allegations contained therein and therefore deny same.

      50.   Defendants admit the allegations contained therein.

      51.   Defendants admit the allegations contained therein.

      52.   Defendants admit the allegations contained therein.

      53.   Defendants admit the allegations contained therein.

      54.   Defendants admit the allegations contained therein.

      55.   Defendants admit the allegations contained therein.

      56.   Defendants deny the allegations contained therein for the reason they are

untrue.

      57.   Defendants deny the allegations contained therein for the reason they are

untrue.

      58.   Defendants lack sufficient information or knowledge upon which to

admit the allegations contained therein and therefore deny same.

      59.   Defendants lack sufficient information or knowledge upon which to

admit the allegations contained therein and therefore deny same.




                                         7
Case 2:20-cv-10949-LVP-PTM ECF No. 88, PageID.2922 Filed 05/15/20 Page 8 of 22




      60.    Defendants deny the allegations contained therein for the reason they are

untrue.

      61.    Defendants lack sufficient information or knowledge upon which to

admit the allegations contained therein and therefore deny same.

  DEFENDANTS' RESPONSES TO THE COVID-19 PANDEMNIC AARE
  CONSTITUTIONALLY DEFICIENT AND PLACE THE PEOPLE IN ITS
               CUSTODY AT HEIGHTENED RISK

      62.    In answer to paragraph 62, admitted that Defendants are aware of the

heightened threat of Covid in jails.

      63.    Defendants deny the allegations contained therein for the reason they are

untrue.

      64.    Defendants deny the allegations contained therein for the reason they are

untrue.

      65.    Defendants deny the allegations contained therein for the reason they are

untrue.

      66.    Defendants deny the allegations contained therein for the reason they are

untrue.

      67.    Defendants deny the allegations contained therein for the reason they are

untrue.




                                          8
Case 2:20-cv-10949-LVP-PTM ECF No. 88, PageID.2923 Filed 05/15/20 Page 9 of 22




      68.   Defendants deny the allegations contained therein for the reason they are

untrue.

      69.   Defendants deny the allegations contained therein for the reason they are

untrue.

      70.   Defendants deny the allegations contained therein for the reason they are

untrue.

      71.   Defendants deny the allegations contained therein for the reason they are

untrue.

      72.   Defendants deny the allegations contained therein for the reason they are

untrue.

      73.   Defendants deny the allegations contained therein for the reason they are

untrue.

      74.   Defendants deny the allegations contained therein for the reason they are

untrue.

      75.   Defendants deny the allegations contained therein for the reason they are

untrue.

      76.   Defendants deny the allegations contained therein for the reason they are

untrue.




                                         9
Case 2:20-cv-10949-LVP-PTM ECF No. 88, PageID.2924 Filed 05/15/20 Page 10 of 22




       77.   Defendants deny the allegations contained therein for the reason they are

 untrue.

       78.   Defendants deny the allegations contained therein for the reason they are

 untrue.

       79.   Defendants deny the allegations contained therein for the reason they are

 untrue.

       80.   Defendants deny the allegations contained therein for the reason they are

 untrue.

  IMMEDIATE RELEASE OF THE MEDICALLY VULNERABLE IS THE
   ONLY RESPONSE THAT SERVES PUBLIC HEALTH, COMMUNITY
    SAFETY, AND THE INDIVIDUAL SAFETY OF EACH SUBCLASS
                          MEMBER

       81.   Defendants deny the allegations contained therein for the reason they are

 untrue.

       82.   Defendants deny the allegations contained therein for the reason they are

 untrue.

       83.   Defendants deny the allegations contained therein for the reason they are

 untrue.

       84.   Defendants deny the allegations contained therein for the reason they are

 untrue.

       85.   Defendants admit the allegations contained therein.

                                         10
Case 2:20-cv-10949-LVP-PTM ECF No. 88, PageID.2925 Filed 05/15/20 Page 11 of 22




       86.   Defendants lack sufficient information or knowledge upon which to

 admit the allegations contained therein and therefore deny same.

       87.   Defendants lack sufficient information or knowledge upon which to

 admit the allegations contained therein and therefore deny same.

       88.   Defendants lack sufficient information or knowledge upon which to

 admit the allegations contained therein and therefore deny same.

       89.   Defendants lack sufficient information or knowledge upon which to

 admit the allegations contained therein and therefore deny same.

       90.   Defendants deny the allegations contained therein for the reason they are

 untrue.

       91.   Defendants deny the allegations contained therein for the reason they are

 untrue.

       92.   Defendants deny the allegations contained therein for the reason they are

 untrue.

                       CLASS ACTION ALLEGATIONS

       93.   Defendants lack sufficient information or knowledge upon which to

 admit the allegations contained therein and therefore deny same.

       94.   Defendants lack sufficient information or knowledge upon which to

 admit the allegations contained therein and therefore deny same.


                                         11
Case 2:20-cv-10949-LVP-PTM ECF No. 88, PageID.2926 Filed 05/15/20 Page 12 of 22




       95.   Defendants deny the allegations contained therein for the reason they are

 untrue.

       96.   Defendants deny the allegations contained therein for the reason they are

 untrue.

       97.   Defendants lack sufficient information or knowledge upon which to

 admit the allegations contained therein and therefore deny same.

       98.   Defendants deny the allegations contained therein for the reason they are

 untrue.

       99.   Defendants deny the allegations contained therein for the reason they are

 untrue.

       100. Defendants deny the allegations contained therein for the reason they are

 untrue.

       101. Defendants deny the allegations contained therein for the reason they are

 untrue.

       102. Defendants lack sufficient information or knowledge upon which to

 admit the allegations contained therein and therefore deny same.

       103. Defendants deny the allegations contained therein for the reason they are

 untrue.




                                         12
Case 2:20-cv-10949-LVP-PTM ECF No. 88, PageID.2927 Filed 05/15/20 Page 13 of 22




       104. Defendants deny the allegations contained therein for the reason they are

 untrue.

   DEFENDANTS' FAILURE TO ADEQUATELY MITIGATE AGAINST
  THE SPREAD OF COVID-19 IS OBJECTIVELY UNREASONABLE AND
  VIOLATES THE EIGHTH AND FOURTEENTH AMENDMENT RIGHTS
        OF PETITIONERS/PLAINTIFFS AND CLASS MEMBERS

       105. Defendants deny the allegations contained therein for the reason they are

 untrue.

       106. Defendants admit the allegations contained therein.

       107. Defendants deny the allegations contained therein for the reason they are

 untrue.

       108. Defendants deny the allegations contained therein for the reason they are

 untrue.

       109. Defendants deny the allegations contained therein for the reason they are

 untrue.

       110. In answer to paragraph 110, denied as untrue that Defendants are

 maintaining unconstitutional conditions of confinement.

       111. Defendants deny the allegations contained therein for the reason they are

 untrue.

       112. Defendants deny the allegations contained therein for the reason they are

 untrue.

                                         13
Case 2:20-cv-10949-LVP-PTM ECF No. 88, PageID.2928 Filed 05/15/20 Page 14 of 22



                             CLAIMS FOR RELIEF

     COUNT I: Declaratory and Injunctive Relief for Violation of the Eighth
                                Amendment
                             (42 U.S.C. § 1983)
        Jail Class and Post-conviction Subclass versus all Defendants

       113. Defendants repeat and reallege Paragraphs 1 through 112 of their

 Answer as though more fully set forth herein.

       114. Defendants admit the allegations contained therein.

       115. Defendants admit the allegations contained therein.

       116. Defendants deny the allegations contained therein for the reason they are

 untrue.

       117. Defendants deny the allegations contained therein for the reason they are

 untrue.

       118. Defendants deny the allegations contained therein for the reason they are

 untrue.

       119. Defendants deny the allegations contained therein for the reason they are

 untrue.

       120. Defendants deny the allegations contained therein for the reason they are

 untrue.




                                         14
Case 2:20-cv-10949-LVP-PTM ECF No. 88, PageID.2929 Filed 05/15/20 Page 15 of 22



 COUNT II: Declaratory and Injunctive Relief for Violation of the Fourteenth
                     Amendment (42 U.S.C. § 1983)
                  Pretrial Subclass versus All Defendants

       121. Defendants repeat and reallege Paragraphs 1 through 120 of their Answer

 as though more fully set forth herein.

       122. Defendants admit the allegations contained therein.

       123. Defendants deny the allegations contained therein for the reason they are

 untrue.

       124. Defendants deny the allegations contained therein for the reason they are

 untrue.

       125. Defendants deny the allegations contained therein for the reason they are

 untrue.

       126. Defendants deny the allegations contained therein for the reason they are

 untrue.

  Count III: Petition for Writ of Habeas Corpus Pursuant to 28 U.S.C. § 2241
              Medically-Vulnerable Subclass versus all Defendants

       Count III of Plaintiffs' Complaint was addressed in Defendants' Motion to

 Dismiss.




                                          15
Case 2:20-cv-10949-LVP-PTM ECF No. 88, PageID.2930 Filed 05/15/20 Page 16 of 22



 COUNT IV: Declaratory and Injunctive Relief for Violation of the Fourteenth
                      Amendment (42 U.S.C. § 1983)
            Medically Vulnerable Subclass versus All Defendants

       131. Defendants repeat and reallege Paragraphs 1 through 130 of their Answer

 as though more fully set forth herein.

       132. Defendants deny the allegations contained therein for the reason they are

 untrue.

       133. Defendants deny the allegations contained therein for the reason they are

 untrue.

       134. Defendants deny the allegations contained therein for the reason they are

 untrue.

                              PRAYER FOR RELIEF

       WHEREFORE, Defendants respectfully request that this Honorable Court

 dismiss Plaintiffs' Petition for Writ of Habeas Corpus and Complaint for Injunctive

 and Declaratory Relief and award Defendants costs, interest and attorneys' fees so

 wrongfully incurred.

                                 s/STEVEN M. POTTER (P33344)
                                 POTTER, DeAGOSTINO, O’DEA & CLARK
                                 Attorneys for Defendants
                                 2701 Cambridge Court, Suite 223
                                 Auburn Hills, Michigan 48326
                                 (248) 377-1700
                                 spotter@potterlaw.com



                                          16
Case 2:20-cv-10949-LVP-PTM ECF No. 88, PageID.2931 Filed 05/15/20 Page 17 of 22



                            AFFIRMATIVE DEFENSES

       NOW COME Defendants, MICHAEL J. BOUCHARD, CURTIS D. CHILDS

 and OAKLAND COUNTY, by and through their attorneys, POTTER,

 DeAGOSTINO, O’DEA & CLARK, and hereby submit the following as their

 affirmative defenses:

       1.     Plaintiffs have failed to state a claim upon which relief can be granted.

       2.     To the extent Plaintiffs allege vicarious or respondeat superior liability

 under 42 U.S.C. § 1983, such claims are barred.

       3.     Some or all of Plaintiff's' claims are barred by application of the doctrine

 set forth in Heck v Humphrey.

       4.     Some or all of Plaintiffs' claims are barred by application of the doctrines

 of res judicata, collateral estoppel or issue preclusion.

       5.     Plaintiffs' claims are otherwise barred by absolute or qualified immunity

 under federal law.

       6.     Defendants’ actions were not the proximate cause of Plaintiffs' injuries

 and damages.

       7.     Defendants are immune from punitive damages in an action under 42

 U.S.C. § 1983.

       8.     The conduct alleged against Defendants is insufficient to support a claim

 of punitive damages.

                                            17
Case 2:20-cv-10949-LVP-PTM ECF No. 88, PageID.2932 Filed 05/15/20 Page 18 of 22



       9.     That Plaintiffs' Complaint is barred because of release, prior judgment,

 statute of limitations, statute of frauds, and/or assignment or other disposition of the

 claim before the commencement of the action.

       10.    Some or all of Plaintiffs' claims are barred by the Rooker-Feldman

 Doctrine.

       11.    Plaintiffs' civil and/or constitutional rights have not been violated.

       12.    That Plaintiffs' cause of action is barred in total, or at least in part, for the

 reason that Plaintiffs have not been deprived of any rights, privileges or immunities

 secured by the Constitution or laws of the State of Michigan.

       13.    Defendants did not have or otherwise adopt any customs, policies and/or

 procedures which caused or otherwise were the moving force behind any

 constitutional violations alleged in Plaintiffs' Complaint, nor did any such customs,

 policies and/or procedures originate from a decision maker with final policy making

 authority.

       14.    Defendants did not act with deliberate indifference as to any known or

 obvious consequences with respect to the activities alleged in Plaintiffs' Complaint

 and/or as to any constitutional violations.

       15.     All training and/or discipline provided to Defendants was adequate to

 the tasks they were to perform and any alleged inadequacies were not the actual or



                                             18
Case 2:20-cv-10949-LVP-PTM ECF No. 88, PageID.2933 Filed 05/15/20 Page 19 of 22



 proximate cause of Plaintiffs' alleged injuries or damages, nor did they cause the

 constitutional violations as alleged by Plaintiffs.

       16.     Defendants' conduct was not extreme or outrageous.

       17.     That Plaintiffs' Complaint is barred for the reason that Plaintiffs have

 failed to allege the deprivation of a specific constitutional right.

       18.     Plaintiffs have not alleged sufficient facts to show a violation of clearly

 established law as of the time of the occurrence relative to the conduct of

 Defendants, exclusively.

       19.     Plaintiffs have failed to mitigate their damages.

       20.     That Plaintiffs' injuries and damages, if any, were not caused in whole

 or in part by any acts of negligence of these Defendants, but instead were caused in

 whole or in part by the negligence and/or comparative negligence of Plaintiffs.

       21.     That Plaintiffs' injuries and damages, if any, were not caused in whole

 or in part by any act of negligence on the part of these Defendants, but instead were

 caused in whole or in part by actions of third-parties over whom these Defendants had

 no control.

       22.     Plaintiffs' claims are barred for the reason they have not complied with

 the requirements of the Prison Litigation Reform Act, 42 U.S.C. §1997e, et seq.




                                            19
Case 2:20-cv-10949-LVP-PTM ECF No. 88, PageID.2934 Filed 05/15/20 Page 20 of 22



          23.   Plaintiffs' claims are barred for the reason they have failed to exhaust the

 required administrative remedies pursuant to the Prison Litigation Reform Act, 42

 U.S.C. §1997e, et seq.

          24.   Plaintiffs have not suffered a physical injury and thus are not entitled to

 damages related to mental or emotional injuries. 42 U.S.C §1997e, et seq.

          25.   Plaintiffs' claims are barred for the reason Plaintiffs have not exhausted

 required state available state remedies. 28 U.S.C. § 2254.

          26.   Plaintiffs are not entitled to a prisoner release order under the Prison

 Litigation Reform Act, 42 U.S.C. §1997e, et seq, because there is no prior order for

 less intrusive relief that has failed to remedy the deprivation of the Federal right

 sought to be remedied. 18 U.S.C. § 3626.

          27.   Plaintiffs are not entitled to a prisoner release order under the Prison

 Litigation Reform Act, 42 U.S.C. §1997e, et seq, because Defendants have not had a

 "reasonable amount of time to comply with the previous court orders." 18 U.S.C. §

 3626.

          28.   Plaintiffs are not entitled to a prisoner release order under the Prison

 Litigation Reform Act, 42 U.S.C. §1997e, et seq, without impaneling a three (3) judge

 panel.




                                             20
Case 2:20-cv-10949-LVP-PTM ECF No. 88, PageID.2935 Filed 05/15/20 Page 21 of 22



       29.    Plaintiffs are not entitled to a prisoner release order under the Prison

 Litigation Reform Act, 42 U.S.C. §1997e, et seq, because crowding is not the primary

 cause of the alleged violation of their Federal rights and Plaintiffs are unable to show

 no other relief will remedy the alleged violation. 18 U.S.C. § 3626.

       30.    Habeas corpus is not available for Plaintiffs' Eighth and Fourteenth

 Amendment claims.

       31.    Plaintiffs' class claims are barred for the reason they fail to satisfy the

 requirements of FRCP 23.

       32.    Plaintiffs' class claims are barred for the reason they have failed to

 exhaust administrative remedies. 42 U.S.C §1997e, et seq.

       33.    Plaintiffs' class claims are barred for the reason they have not exhausted

 required state available state remedies. 28 U.S.C. § 2254.

       34.    That Defendants reserve the right to amend these affirmative defenses in

 accordance with federal procedural law.

                                  s/STEVEN M. POTTER (P33344)
                                  POTTER, DeAGOSTINO, O’DEA & CLARK
                                  Attorneys for Defendants
                                  2701 Cambridge Court, Suite 223
                                  Auburn Hills, Michigan 48326
 Dated: May 15, 2020              (248) 377-1700
                                  spotter@potterlaw.com




                                           21
Case 2:20-cv-10949-LVP-PTM ECF No. 88, PageID.2936 Filed 05/15/20 Page 22 of 22




                                         CERTIFICATE OF SERVICE

       I hereby certify that on May 15, 2020, I electronically filed the foregoing paper with the Clerk of the
       Court using the ECF system which will send notification of such filing to all participating attorneys.

                                                           s/STEVEN M. POTTER (P33344)
                                                           Attorney for Defendants
                                                           2701 Cambridge Court, Suite 223
                                                           Auburn Hills, Michigan 48326
                                                           (248) 377-1700
                                                           spotter@potterlaw.com




                                                        22
